Citation Nr: 0826996	
Decision Date: 08/11/08    Archive Date: 08/18/08	

DOCKET NO.  06-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.   

2.  Entitlement to service connection for arthritis of the 
left knee.   

3.  With new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a chronic back disability, to include 
arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
VARO in Saint Louis, Missouri, that denied entitlement to the 
benefits sought.  

For reasons which will be set forth below, the appeal is 
being REMANDED by way of the Appeals Management Center (AMC) 
in Washington, D.C.  The veteran will be notified if further 
action is required.  


REMAND

A review of the evidence of record reveals that additional 
due process considerations are required before the Board may 
undertake review of the claim with regard to a chronic back 
disability.  With regard to a claim to reopen, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) essentially stated that 
VA must notify a claimant of the information and evidence 
that is necessary to reopen a claim and to notify the 
claimant of the information and evidence that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the 
Secretary of VA is required to look at the bases for the 
denial of the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  That has not been accomplished in this 
case.  

With regard to the claim for service connection for left knee 
and left hip disabilities, the veteran's principal contention 
is that he has developed left knee and hip problems secondary 
to his service-connected disabilities involving the right 
lower extremity.  Service connection is currently in effect 
for:  Residuals of a gunshot wound to the right thigh with 
fractured femur, rated as 40 percent disabling; degenerative 
joint disease of the right knee, rated as 10 percent 
disabling; and post-traumatic sensory deficit of the right 
thigh associated with the gunshot wound residuals, rated as 
10 percent disabling.  A combined disability rating of 
50 percent has been in effect since June 14, 2001.  

Briefly, a review of the record reveals that the first time 
the veteran was seen after the service, in January 1974, he 
complained of having injured the left knee after falling down 
while carrying out the trash.  Several days later it was 
indicated that he had moderate effusion and moderate medial 
lateral collateral ligament instability.  When he was seen 
for outpatient consultation in December 1978 by VA, he 
complained of left knee pain.  At that time he reported an 
onset in 1968 in service when he fell and injured the knee.  
During evaluation several days later in December 1978, he 
gave an onset of pain, recurrent effusion, giving way, and 
intermittent locking of left knee following a fall from a 
tree while in service.  

The veteran was accorded a joints examination by VA in 
February 2006.  It is not clear whether or not the examiner 
had access to the entire claims file.  The diagnoses included 
chronic left hip sprain, with moderate symptoms.  It was 
indicated current examination was essentially normal and X-
ray studies of the hip were also normal.  The examiner stated 
the left hip was not thought to be a service-connected 
problem.  The question of secondary service connection was 
not addressed by the examiner.  

With regard to the knee, the examiner stated "the left knee 
injury was initiated in the service and is felt to be a 
service-connected problem."  Elaboration was not provided.  
It is unclear whether the examiner had access to the entire 
claims folder and he did not address the question of 
secondary service connection in his comments.  




Based on a review of the entire evidence of record, the Board 
believes that additional development is desirable and the 
case is REMANDED for the following actions:  

1.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to the request to reopen his claim 
of service connection for a low back 
disorder, to include arthritis.  This 
should include notification of the 
evidence of record, notification of the 
information that is necessary to 
establish entitlement to service 
connection for the claimed disorder, and 
notice regarding the evidence and 
information necessary to reopen the 
claim.  

2.  The veteran should be afforded a 
comprehensive examination by a physician 
knowledgeable in orthopedic disorders for 
the purpose of ascertaining whether he 
has a chronic disability involving the 
left knee, the left hip, and/or the back, 
that is attributable to service on either 
a direct, presumptive, or secondary 
basis.  The examiner should state for the 
record whether any currently shown left 
knee disorder, left hip disorder, and/or 
back disorder is likely, as likely as 
not, or not likely related to service.  
The Board notes that "as least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  The examiner should 
also address the question of secondary 
service connection by indicating whether 
or not the service-connected right lower 
extremity disability has aggravated any 
left lower extremity disorder or back 
disorder (i.e., there is an additional 
increment of disability of the other 
condition which is proximately due to or 
the result of a service-connected 
disorder).  The claims folder must be 
made available to the examiner for review 
and this should be so indicated in the 
report of the examination.  The complete 
rationale for any opinions expressed 
should be provided.  

3.  Thereafter, after the above 
development has been completed to the 
extent possible, VA should again review 
the record.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity for response.  

The case should then be returned to the Board for final 
appellate consideration.  The veteran need do nothing further 
until so notified.  However, the veteran is placed on notice 
that pursuant to the provisions of 38 C.F.R. § 3.655 (2007), 
failure to cooperate by not attending a requested VA 
examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 






2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



